                                                             James E. Torgerson (Bar No. 8509120)               Beth S. Ginsberg (Pro Hac Vice Pending)
                                                             Connor R. Smith (Bar No. 1905046)                  James C. Feldman (Bar No. 1702003)
                                                             STOEL RIVES LLP                                    STOEL RIVES LLP
                                                             510 L Street, Suite 500                            600 University Street, Suite 3600
                                                             Anchorage, AK 99501                                Seattle, WA 98101
                                                             Telephone: 907.277.1900                            Telephone: 206.624.0900
                                                             Facsimile: 907.277.1920                            Facsimile: 206.386.7500
                                                             jim.torgerson@stoel.com                            beth.ginsberg@stoel.com
                                                             connor.smith@stoel.com                             james.feldman@stoel.com

                                                            Attorneys for Proposed Intervenor-Defendant
                                                            NANA Regional Corporation, Inc.

                                                                                      UNITED STATES DISTRICT COURT
             510 L Street, Suite 500, Anchorage, AK 99501




                                                                                       FOR THE DISTRICT OF ALASKA
               Main (907) 277-1900 Fax (907) 277-1920




                                                             NORTHERN ALASKA
STOEL RIVES LLP




                                                             ENVIRONMENTAL CENTER, et al.,

                                                                                                  Plaintiffs,

                                                                    v.

                                                             DEBRA HAALAND, in her official
                                                             capacity as Secretary of the Interior, et al.,

                                                                                                Defendants,

                                                             and

                                                             AMBLER METALS LLC, et al.,

                                                                                   Intervenor-Defendants.        Case No.: 3:20-cv-00187-SLG

                                                                       NANA REGIONAL CORPORATION, INC.’S UNOPPOSED
                                                                     MOTION TO INTERVENE AND MEMORANDUM IN SUPPORT




                                                            Northern Alaska Environmental Center, et al. v. Haaland, et al.
                                                            Case No. 3:20-cv-00187-SLG                1


                                                                    Case 3:20-cv-00187-SLG Document 54 Filed 05/18/21 Page 1 of 22
                                                            I.     INTRODUCTION

                                                                   As the private, indigenous owner of over 2.2 million acres of land held in fee simple

                                                            title in the Northwest Arctic Borough (also referred to as the “NANA Region”), proposed

                                                            Defendant-Intervenor NANA Regional Corporation, Inc. (NANA) is the only indigenous

                                                            landowner in the area affected by the Ambler Access Project within the NANA Region. It

                                                            has a unique interest in and perspective on simultaneously pursuing economic development

                                                            in its region while prioritizing access to subsistence and cultural resources on behalf of its

                                                            shareholders. 1 NANA holds distinct, protectable interests that relate directly to the property
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            and transaction that are the subject of this action.
STOEL RIVES LLP




                                                                   NANA seeks to intervene to protect its interests in managing its lands for

                                                            subsistence, developing its natural resources, protecting its economic interests for the

                                                            benefit of its Iñupiat shareholders, and preserving the statutory mandate in the Alaska

                                                            National Interest Lands Conservation Act (ANILCA) to provide surface transportation

                                                            access linking the Ambler Mining District and the Dalton Highway. NANA is so situated

                                                            that disposing of this action may as a practical matter impair or impede its ability to protect

                                                            those interests. NANA therefore respectfully asks that the Court grant its motion to

                                                            intervene as of right under Fed. R. Civ. P. 24(a). Alternatively, NANA asks the Court to

                                                            grant permissive intervention under Fed. R. Civ. P. 24(b).




                                                            1
                                                             Ex. A, Declaration of William Monet dated May 17, 2021 (Monet Decl.) ¶ 2.
                                                            Northern Alaska Environmental Center, et al. v. Haaland, et al.
                                                            Case No. 3:20-cv-00187-SLG                2


                                                                    Case 3:20-cv-00187-SLG Document 54 Filed 05/18/21 Page 2 of 22
                                                                   This motion is supported by the Declarations of NANA Interim President and CEO

                                                            William Monet and NANA Vice President of Lands Elizabeth Cravalho, which are filed

                                                            concurrently with this motion. 2 NANA also has lodged a proposed Answer concurrently

                                                            with this motion, and a proposed order. 3 If allowed to intervene, NANA will coordinate

                                                            with Defendants and the other Defendant-Intervenors to avoid duplicative arguments.

                                                                   Undersigned counsel has conferred with counsel for Plaintiffs, Defendants, and

                                                            Defendant-Intervenors. Plaintiffs have indicated they do not oppose this motion subject to

                                                            certain conditions to which NANA has agreed and which are contained in the parties’
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            stipulation filed on or about the same date as this motion. Federal Defendants take no
STOEL RIVES LLP




                                                            position on the motion, and all Defendant-Intervenors have indicated they do not object to

                                                            NANA’s intervention.

                                                            II.    BACKGROUND

                                                                   A.     NANA has a unique responsibility to act for the benefit of its Iñupiat
                                                                          shareholders, both socially and economically.

                                                                   NANA has a unique responsibility to simultaneously pursue economic development

                                                            in its region and preserve access to subsistence and cultural resources for its shareholders. 4

                                                            NANA was organized under the Alaska Native Claims Settlement Act of 1971 (ANCSA). 5

                                                            While settling Alaska Native land claims was the catalyst for ANCSA, the Act’s history



                                                            2
                                                              Id.; Ex. B, Declaration of Elizabeth Cravalho dated May 14, 2021 (Cravalho Decl.).
                                                            3
                                                              Proposed Defendant-Intervenor’s Proposed Answer; Proposed Order.
                                                            4
                                                              Monet Decl. ¶ 2.
                                                            5
                                                              Cravalho Decl. ¶ 3.
                                                            Northern Alaska Environmental Center, et al. v. Haaland, et al.
                                                            Case No. 3:20-cv-00187-SLG                   3


                                                                    Case 3:20-cv-00187-SLG Document 54 Filed 05/18/21 Page 3 of 22
                                                            reveals that the issue of Alaska Native self-determination was central to its development. 6

                                                            For over two centuries, the policy of the federal government towards American Indian and

                                                            Alaska Native people has evolved. 7 The United States worked first to terminate Tribes and

                                                            then to assimilate the country’s indigenous peoples. 8 More recently, it adopted a policy of

                                                            self-determination. 9

                                                                   ANCSA was passed during the Self-Determination Era—a time when the federal

                                                            government viewed the reservation system of the American Indian tribes in the Lower-48

                                                            as a failed system and when Native American communities sought greater control over and
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            a more substantial role in the programs serving their communities. 10 In constructing
STOEL RIVES LLP




                                                            ANCSA, Congress was not interested in replicating the reservation system in Alaska.

                                                            Instead it settled Native land claims through the creation of over 200 Alaska Native village

                                                            corporations and 13 Alaska Native regional corporations, comprised of Alaska Native

                                                            shareholders from the respective villages and regions. 11

                                                                   Alaska Native Corporations (ANCs) like NANA have a unique responsibility to act

                                                            for the benefit of their shareholders both socially and economically. 12 NANA’s lands



                                                            6
                                                              Id.
                                                            7
                                                              Id.
                                                            8
                                                              Id.
                                                            9
                                                              Id. at ¶¶ 3–4.
                                                            10
                                                               Id. at ¶ 4.
                                                            11
                                                               Id. Shares in Native corporations, including NANA, may not be sold or traded. They
                                                            have no publicly traded stock. See Pub. L. 100-241, 1988.
                                                            12
                                                               Monet Decl. ¶ 2. 43 U.S.C. § 1601(b) of the Alaska Native Claims Settlement Act.
                                                            Northern Alaska Environmental Center, et al. v. Haaland, et al.
                                                            Case No. 3:20-cv-00187-SLG                    4


                                                                    Case 3:20-cv-00187-SLG Document 54 Filed 05/18/21 Page 4 of 22
                                                            represent cultural and economic assets that are critically important to the perpetuation of

                                                            the cultures of its shareholders who have inhabited the land from time immemorial. 13

                                                            NANA itself is a tool of the Iñupiat people of the region to achieve greater self-

                                                            determination, to create institutions that reflect their values, and to contribute to the

                                                            economic and social well-being of their communities. 14 NANA’s early leaders recognized

                                                            the need to secure subsistence and land rights for perpetuity while at the same time

                                                            responsibly developing NANA’s lands to ensure current and future generations have

                                                            opportunities for employment, income, training and education. 15 They selected lands with
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            subsistence in mind first and resource development opportunities second. 16 Decisions
STOEL RIVES LLP




                                                            about the Ambler Road Project and the disposition of this case have the potential to

                                                            substantially affect NANA’s ability to maximize the utility of its lands for these purposes.

                                                                    In addition, NANA’s early leaders supported the creation of the Northwest Arctic

                                                            Borough and a Board of Education to which resource development income could be

                                                            directed, to ensure that revenues from development in the NANA Region would benefit

                                                            the region. 17 Through these steps, NANA leaders sought to secure economic self-

                                                            determination for the NANA Region through responsible development of NANA’s lands. 18



                                                            13
                                                               Cravalho Decl. ¶ 5.
                                                            14
                                                               Id.
                                                            15
                                                               Id.
                                                            16
                                                               Id.
                                                            17
                                                               Id.
                                                            18
                                                               Id.
                                                            Northern Alaska Environmental Center, et al. v. Haaland, et al.
                                                            Case No. 3:20-cv-00187-SLG                5


                                                                    Case 3:20-cv-00187-SLG Document 54 Filed 05/18/21 Page 5 of 22
                                                                   NANA’s ability to responsibly develop its lands is intrinsically linked to access to

                                                            those lands. 19 Because a decision in this litigation regarding the agency approvals in

                                                            question has the potential to limit or eliminate the ability of NANA to access its lands,

                                                            disposing of the litigation may as a practical matter impair or impede NANA’s ability to

                                                            protect its interests. An adverse outcome in this litigation could fundamentally impede

                                                            NANA’s ability to consider and potentially pursue responsible development of its lands for

                                                            the benefit of future generations. 20

                                                                   B.     From the initial selection of its lands to its active role in management
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                                          and development of its lands today, NANA’s approach has focused first
                                                                          on subsistence and second on responsible resource development.
STOEL RIVES LLP




                                                                   NANA’s unique mission is to improve the quality of life for its people by

                                                            maximizing economic growth, protecting and enhancing its lands, and promoting healthy

                                                            communities through decisions, actions, and behaviors inspired by its Iñupiat Ilitqusiat

                                                            values and consistent with its core principles. 21 During the ANCSA settlement process,

                                                            NANA retained approximately 2.2 million acres of traditional land on behalf of the Iñupiat

                                                            people of Northwest Alaska, and NANA holds this land in fee simple title as a private

                                                            landowner.   22
                                                                              In June 1972, NANA established a Land Selection Committee

                                                            (Committee). 23 This Committee met with communities throughout Northwest Alaska and


                                                            19
                                                               Id.
                                                            20
                                                               Id.
                                                            21
                                                               Id. at ¶ 2.
                                                            22
                                                               Monet Decl. ¶ 3.
                                                            23
                                                               Cravalho Decl. ¶ 6.
                                                            Northern Alaska Environmental Center, et al. v. Haaland, et al.
                                                            Case No. 3:20-cv-00187-SLG                6


                                                                    Case 3:20-cv-00187-SLG Document 54 Filed 05/18/21 Page 6 of 22
                                                            determined, through community input, what lands to prioritize in the selection process. 24

                                                            Subsistence was established as the highest priority in the selection process, with oil, gas,

                                                            and mineral resources ranked as secondary considerations. 25

                                                                   In April 1976, NANA merged with 10 of the 11 village corporations in its region. 26

                                                            Following this merger, NANA became responsible for land management of both the

                                                            surface and subsurface estates of its lands, and the reconveyance of lands for public use for

                                                            the lands held by the 10 villages that merged with NANA. 27

                                                                   Today, NANA has nearly 15,000 shareholders who are the descendants of the
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            Iñupiat people of Northwest Alaska. 28 NANA, like other ANCs, is responsible for
STOEL RIVES LLP




                                                            managing its shareholders’ common interests in indigenous owned lands, while the tribes

                                                            provide governance to the indigenous people. 29

                                                                   NANA’s policies state that the highest and best use of NANA’s lands is subsistence

                                                            and that management and pursuit of economic development must be done in such a way as

                                                            to minimize or eliminate impacts to subsistence resources. 30 NANA protects its lands and



                                                            24
                                                               Id.
                                                            25
                                                               Id.
                                                            26
                                                               Monet Decl. ¶ 3. The eleven (11) communities in the NANA Region include Ambler,
                                                            Buckland, Deering, Kiana, Kivalina, Kobuk, Kotzebue, Noatak, Noorvik, Selawik, and
                                                            Shungnak. Id. The only village corporation with which NANA did not merge is
                                                            Kikiktagruk Inupiat Corporation (KIC), the village corporation for Kotzebue. Id.
                                                            27
                                                               Id.
                                                            28
                                                               Id.
                                                            29
                                                               Cravalho Decl. ¶ 7.
                                                            30
                                                               Monet Decl. ¶ 4.
                                                            Northern Alaska Environmental Center, et al. v. Haaland, et al.
                                                            Case No. 3:20-cv-00187-SLG                 7


                                                                    Case 3:20-cv-00187-SLG Document 54 Filed 05/18/21 Page 7 of 22
                                                            the subsistence and cultural resources on them through three mechanisms: (1) exercising

                                                            site control and access through leases, easements, and permits; (2) utilizing a Trespass

                                                            Program to patrol lands and report subsistence violations to the State of Alaska; and (3)

                                                            advocating for subsistence and land rights matters with state, federal, and international

                                                            governing bodies. 31

                                                                   C.     For over 40 years, NANA has coordinated with those pursuing
                                                                          development of the natural resources on its lands, ensuring that any
                                                                          development is done responsibly and for the benefit of its shareholders.

                                                                   NANA’s responsibility to simultaneously pursue economic development while
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            giving priority to subsistence and cultural resources has required that NANA have a seat at
STOEL RIVES LLP




                                                            the table when its lands and resources are at issue. 32 Intervention in this case would enable

                                                            NANA to fulfill this paramount objective on behalf of its shareholders.

                                                                   Relying on unique Iñupiat Traditional Knowledge, NANA has worked to protect

                                                            its lands and subsistence through        agreements with mineral resource development

                                                            corporations that have pursued natural resource development on NANA lands. 33 Both the

                                                            Red Dog Operations and the Upper Kobuk Minerals Project agreements establish

                                                            subsistence committees that advise and guide operations to minimize impacts to

                                                            subsistence and the environment at all stages of the projects. 34



                                                            31
                                                               Cravalho Decl. ¶ 8.
                                                            32
                                                               Monet Decl. ¶ 4.
                                                            33
                                                               Cravalho Decl. ¶ 9.
                                                            34
                                                               Id.
                                                            Northern Alaska Environmental Center, et al. v. Haaland, et al.
                                                            Case No. 3:20-cv-00187-SLG                8


                                                                    Case 3:20-cv-00187-SLG Document 54 Filed 05/18/21 Page 8 of 22
                                                                   For example, NANA has partnered for over 40 years with the operator, now Teck

                                                            Alaska Incorporated (Teck), at the Red Dog Mine located about 90 miles north of the Arctic

                                                            Circle. 35 NANA owns the mineral resources and Teck operates the mine and mill. 36

                                                            Throughout its operational life, the Mine has benefitted NANA’s shareholders, the

                                                            Northwest Arctic Borough, other ANCs, and the State of Alaska. 37 As stated above, the

                                                            Mine operates under a unique agreement between NANA and Teck that established a

                                                            subsistence committee to advise on the development and operations of the Mine to

                                                            minimize its impacts to subsistence resources. 38 The Red Dog Mine subsistence committee
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            consists of Elders and hunters from the villages of Noatak and Kivalina. It meets regularly
STOEL RIVES LLP




                                                            with Red Dog Mine representatives to review subsistence and environmental issues and

                                                            provide guidance. 39 To minimize possible effects on sea mammal hunts, shipping

                                                            schedules are adjusted. 40 To protect caribou herds, their migrations are monitored and haul

                                                            road traffic is regulated. 41 These are just a few examples of the group’s work, only possible

                                                            because NANA has been part of the conversation about how its lands and resources are

                                                            developed.




                                                            35
                                                               Monet Decl. ¶ 5.
                                                            36
                                                               Id.
                                                            37
                                                               Id.
                                                            38
                                                               Id.
                                                            39
                                                               Id.
                                                            40
                                                               Id.
                                                            41
                                                               Id.
                                                            Northern Alaska Environmental Center, et al. v. Haaland, et al.
                                                            Case No. 3:20-cv-00187-SLG                9


                                                                    Case 3:20-cv-00187-SLG Document 54 Filed 05/18/21 Page 9 of 22
                                                                   As an illustration of the importance of the access at issue in this litigation, Teck is

                                                            able to transport zinc and lead concentrate from Red Dog to market because it has the use

                                                            of the Delong Mountain Transportation System (DMTS). The DMTS includes a 52-mile

                                                            road from the Mine to the Red Dog Port on the coast of the Chukchi Sea 16 miles southeast

                                                            of Kivalina, Alaska. 42 Operations at the Port include working with local communities to

                                                            determine the start of the shipping season to minimize impacts to whaling and sealing

                                                            activities. 43 Without the road to the Port, the Mine would not have been possible. 44

                                                            NANA’s interests in this litigation are similar. NANA has an interest in maintaining access
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            to the lands located in the Ambler Mining District to protect its interest in the development
STOEL RIVES LLP




                                                            of those resources. It also has an interest in ensuring it has a voice in any transportation

                                                            project, to minimize the project’s effect on subsistence and its shareholders’ cultural

                                                            activities.

                                                                   The extent to which NANA’s shareholders and other regional stakeholders rely on

                                                            responsible resource development cannot be overemphasized. About half of NANA’s

                                                            shareholders reside in the NANA Region and over 96% of residents in the region identify

                                                            as Iñupiat. 45 The Northwest Arctic Borough—which overlaps with NANA’s boundaries—

                                                            had a 2018 unemployment rate of 14.2%, and the cost of living there was approximately



                                                            42
                                                               Id. at ¶ 6.
                                                            43
                                                               Id.
                                                            44
                                                               Id.
                                                            45
                                                               Cravalho Decl. ¶ 10.
                                                            Northern Alaska Environmental Center, et al. v. Haaland, et al.
                                                            Case No. 3:20-cv-00187-SLG               10


                                                                    Case 3:20-cv-00187-SLG Document 54 Filed 05/18/21 Page 10 of 22
                                                            61% higher than in Anchorage. 46 The region’s geographic isolation, the high cost of

                                                            energy, and the lack of broadband access all create ongoing barriers to the development of

                                                            local economies. 47

                                                                   In 2018, mining accounted for 26% of all jobs in the NAB, second only to the

                                                            government jobs sector. 48 The Mine has an average NANA shareholder hire of 55%, and

                                                            since 1989 NANA shareholders working at the Mine have earned a combined $500

                                                            million. 49 NANA has also received over $2.3 billion in proceeds from the Mine and has

                                                            paid out over $1.4 billion in revenue to the other ANCs under Section 7(i) of ANCSA. 50 In
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            addition, the Mine has paid over $1.3 billion to the State of Alaska, including over $594
STOEL RIVES LLP




                                                            million to the Alaska Industrial Development and Export Authority (AIDEA) for use of

                                                            the DMTS. 51 Over 90% of the Borough’s budget comes from the Payment in Lieu of Tax

                                                            Agreement that it holds with the Mine. 52 That agreement has an estimated value of $20–

                                                            $26 million per year over 10 years. 53 The Borough uses the money to fund its programs

                                                            and provide the required match to the State’s funding to the Northwest Arctic Borough

                                                            School District. 54 Revenue derived from the Mine also has allowed NANA to invest in its


                                                            46
                                                               Id.
                                                            47
                                                               Id.
                                                            48
                                                               Monet Decl. ¶ 7.
                                                            49
                                                               Id.
                                                            50
                                                               Id.
                                                            51
                                                               Id.
                                                            52
                                                               Id.
                                                            53
                                                               Id.
                                                            54
                                                               Id.
                                                            Northern Alaska Environmental Center, et al. v. Haaland, et al.
                                                            Case No. 3:20-cv-00187-SLG               11


                                                                   Case 3:20-cv-00187-SLG Document 54 Filed 05/18/21 Page 11 of 22
                                                            shareholders’ communities through programs like the Village Economic Investment

                                                            Program to support projects proposed by local communities and to grow their economies

                                                            in ways they see as appropriate. 55 The revenue helps NANA support its shareholders’

                                                            interests in the protection of subsistence, access to jobs, and dividends to help supplement

                                                            the increased cost of living and cost of energy in the region. 56

                                                                   D.      It is critical that NANA continues to have a voice in the development of
                                                                           natural resources involving its lands and region.

                                                                   There is no other party to this litigation that can speak to the environmental, social,
             510 L Street, Suite 500, Anchorage, AK 99501




                                                            and economic impacts of the Ambler Access Project from the perspective of NANA and
               Main (907) 277-1900 Fax (907) 277-1920




                                                            its shareholders. It has a unique perspective on balancing the economic, subsistence and
STOEL RIVES LLP




                                                            cultural interests at stake for its shareholders.

                                                                   With Red Dog Mine approaching the end of its mine life, 57 new resource

                                                            development opportunities are being explored in the region. Over the years, NANA has

                                                            pursued other opportunities for mineral development potential through the Upper Kobuk

                                                            Mineral Projects (Project) on lands that it owns located within the Ambler Mining District.

                                                            No decision has been made as to whether other opportunities for mineral development,

                                                            including through the Project are economically feasible to develop. 58




                                                            55
                                                               Id.
                                                            56
                                                               Id.
                                                            57
                                                               Id. at ¶ 8.
                                                            58
                                                               Id.
                                                            Northern Alaska Environmental Center, et al. v. Haaland, et al.
                                                            Case No. 3:20-cv-00187-SLG               12


                                                                    Case 3:20-cv-00187-SLG Document 54 Filed 05/18/21 Page 12 of 22
                                                                   NANA holds an interest in the Ambler Mining District through an agreement with

                                                            Ambler Metals LLC that establishes the Project. 59 Like Red Dog Mine, one requirement

                                                            for economic feasibility is a way of transporting ore to market. That requires access to the

                                                            Project site. 60 In passing the Alaska National Interest Lands Conservation Act of 1980

                                                            (ANILCA), Congress recognized the importance of access to the Ambler Mining District. 61

                                                            ANILCA codified access through the Gates of the Arctic National Park and Preserve to

                                                            safeguard access to and from the Ambler Mining District for future opportunities to

                                                            responsibly develop it. 62
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                                   AIDEA proposes to construct a controlled access, year-round, industrial road
STOEL RIVES LLP




                                                            linking the Ambler Mining District to the Dalton Highway. 63 Throughout the review and

                                                            permitting process, NANA has actively advocated for its shareholders’ interests. They

                                                            include: that access be protected, that subsistence activities be protected, that impacts to

                                                            the environment be minimized or eliminated, and that communication with communities

                                                            be consistent throughout the life of the project and in the development of its

                                                            infrastructure. 64 NANA seeks to intervene in this litigation so it can continue that

                                                            advocacy.



                                                            59
                                                               Id.
                                                            60
                                                               Id.
                                                            61
                                                               Cravalho Decl. ¶ 11.
                                                            62
                                                               Id.
                                                            63
                                                               See 85 Fed. Reg. 45,440 (July 28, 2020) (FR Doc. 2020–16298).
                                                            64
                                                               Cravalho Decl. ¶ 11.
                                                            Northern Alaska Environmental Center, et al. v. Haaland, et al.
                                                            Case No. 3:20-cv-00187-SLG                  13


                                                                    Case 3:20-cv-00187-SLG Document 54 Filed 05/18/21 Page 13 of 22
                                                                   ANILCA describes a review process for crossing the Gates of the Arctic National

                                                            Preserve “in lieu of an environmental impact statement which would otherwise be required

                                                            under … National Environmental Policy Act,” that specifically directs that impacts on

                                                            traditional lifestyles must be considered as part of that analysis. Section 201(4)(d) states:

                                                                   The Secretaries [of Interior and Transportation]… shall consider the
                                                                   following—

                                                                   (ii) The environmental and social and economic impact of the right-of-way
                                                                   including impact upon wildlife, fish, and their habitat, in rural and traditional
                                                                   lifestyles including subsistence activities, and measures that should be
                                                                   instituted to avoid or minimize negative impacts and enhance positive
             510 L Street, Suite 500, Anchorage, AK 99501




                                                                   impacts.[65]
               Main (907) 277-1900 Fax (907) 277-1920




                                                            No other party to this litigation can speak to the environmental, social, and economic
STOEL RIVES LLP




                                                            impacts of the right-of-way from the perspective of NANA and its shareholders. This

                                                            specifically includes their rural and traditional lifestyles and subsistence activities.

                                                                   With uncertainty over the continuation of mineral development in the NANA

                                                            Region after Red Dog, limited infrastructure to expand other economic opportunities, and

                                                            the need to continue to protect subsistence and access to NANA’s lands, NANA’s primary

                                                            interest remains protecting subsistence. 66 But NANA also seeks to preserve full access to

                                                            the Ambler Mining District, whenever actual development occurs. 67 It is critical, therefore,




                                                            65
                                                               ANILCA , Pub. L. 96-487, § 201 (4)(d)(ii).
                                                            66
                                                               Monet Decl. ¶ 9.
                                                            67
                                                               Id.
                                                            Northern Alaska Environmental Center, et al. v. Haaland, et al.
                                                            Case No. 3:20-cv-00187-SLG                   14


                                                                    Case 3:20-cv-00187-SLG Document 54 Filed 05/18/21 Page 14 of 22
                                                            that NANA have a voice in this litigation given that disposing of the action could have a

                                                            profound effect on its future. 68

                                                            III.   PROCEDURAL POSTURE

                                                                   Plaintiffs challenge the federal agency decisions approving the Ambler Road

                                                            Project, alleging violations of ANILCA, the National Environmental Policy Act (NEPA),

                                                            the Clean Water Act, and the Federal Land Policy and Management Act. The relief sought

                                                            by Plaintiffs—vacatur of the agency authorizations and the underlying environmental

                                                            review documents as well as an injunction—could affect access to the Upper Kobuk
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            Mineral Projects. Because such relief would impair its interests, NANA moves for
STOEL RIVES LLP




                                                            intervention as of right or, alternatively, permissive intervention.

                                                                   Plaintiffs filed a second amended complaint on March 26, 2021, which Defendants

                                                            answered on April 9. 69 The administrative record has not yet been lodged nor have any

                                                            dispositive motions been filed.

                                                            IV.    ARGUMENT

                                                                   A.     NANA is entitled to intervene as of right.

                                                                   A motion to intervene must be granted if four criteria are met: (1) the motion is

                                                            timely, (2) the movant “claims an interest relating to the property or transaction that is the

                                                            subject of the action,” (3) the movant “is so situated that disposing of the action may as a




                                                            68
                                                              Id.
                                                            69
                                                              See Dkts. 45 and 46.
                                                            Northern Alaska Environmental Center, et al. v. Haaland, et al.
                                                            Case No. 3:20-cv-00187-SLG               15


                                                                    Case 3:20-cv-00187-SLG Document 54 Filed 05/18/21 Page 15 of 22
                                                            practical matter impair or impede the movant’s ability to protect its interest,” and (4) no

                                                            existing party adequately represents that interest. 70 The Ninth Circuit applies this test

                                                            broadly in favor of intervention:

                                                                   A liberal policy in favor of intervention serves both efficient resolution of
                                                                   issues and broadened access to the courts. By allowing parties with a
                                                                   practical interest in the outcome of a particular case to intervene, we often
                                                                   prevent or simplify future litigation involving related issues; at the same
                                                                   time, we allow an additional interested party to express its views before the
                                                                   court.[71]

                                                                   NANA meets all four criteria. First, the motion comes before the Federal
             510 L Street, Suite 500, Anchorage, AK 99501




                                                            Defendants have lodged the administrative record and before any substantive issues have
               Main (907) 277-1900 Fax (907) 277-1920




                                                            been decided, minimizing the risk of prejudice to any party. Second, NANA’s interest in
STOEL RIVES LLP




                                                            protecting its rights and obligations under ANCSA involving access to its lands and

                                                            subsistence in its region now and for future generations are related to the issues before the

                                                            Court in this action. Third, the manner in which the Court disposes of this action may

                                                            significantly impair or impede NANA’s ability to protect those interests. And, fourth, no

                                                            existing party can speak for NANA in balancing and protecting the rights and obligations

                                                            that are at the center of NANA’s mission. Only NANA can represent its shareholders’

                                                            economic interests while at the same time protecting the subsistence, historical, and




                                                            70
                                                              Fed. R. Civ. P. 24(a).
                                                            71
                                                              United States v. City of L.A., Cal., 288 F.3d 391, 397–98 (9th Cir. 2002) (internal
                                                            quotation marks and citation omitted; emphasis in original); Scotts Valley Band of Pomo
                                                            Indians of Sugar Bowl Rancheria v. United States, 921 F.2d 924, 926 (9th Cir. 1990).
                                                            Northern Alaska Environmental Center, et al. v. Haaland, et al.
                                                            Case No. 3:20-cv-00187-SLG                   16


                                                                   Case 3:20-cv-00187-SLG Document 54 Filed 05/18/21 Page 16 of 22
                                                            spiritual values that its shareholders attach to the ancestral lands that NANA owns and

                                                            manages on their behalf.

                                                                          1.     The Motion is timely.

                                                                   The timeliness of a motion to intervene depends on “(1) the stage of the proceedings;

                                                            (2) whether the parties would be prejudiced; and (3) the reason for any delay in moving to

                                                            intervene.” 72 Under these criteria, NANA’s motion is timely.

                                                                   The proceedings are at an early stage. Defendants have filed portions of the

                                                            administrative record, but the administrative record has not yet been lodged. Defendants
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            are scheduled to produce additional records on May 21. 73 No dispositive motions have yet
STOEL RIVES LLP




                                                            been filed. For reference, Ambler Metals and the Alaska Industrial Development and

                                                            Export Authority (AIDEA) successfully moved to intervene before the administrative

                                                            record was then due to be filed and prior to the deadlines for contesting the sufficiency of

                                                            the record or moving to supplement. 74 NANA’s motion comes at a similar stage in the

                                                            current scheduling order. 75 Also, NANA has submitted a proposed answer to the Complaint

                                                            along with this motion to avoid any possible delay.




                                                            72
                                                               Nw. Forest Res. Council v. Glickman, 82 F.3d 825, 836 (9th Cir. 1996) (citation
                                                            omitted).
                                                            73
                                                               See Dkt. 52.
                                                            74
                                                               See Dkts. 17, 19 (motions to intervene); Dkt. 13 (scheduling order then in effect);
                                                            Local Civ. R. for D. Alaska 16.3(b)(1).
                                                            75
                                                               See Dkt. 52 (revised scheduling order).
                                                            Northern Alaska Environmental Center, et al. v. Haaland, et al.
                                                            Case No. 3:20-cv-00187-SLG                   17


                                                                   Case 3:20-cv-00187-SLG Document 54 Filed 05/18/21 Page 17 of 22
                                                                    For the same reason, no party would be prejudiced. 76 NANA is prepared to meet the

                                                            Court’s deadlines, coordinate with defendants and defendant-intervenors to streamline

                                                            briefing, and participate in a manner that does not burden the efficient management of the

                                                            case.

                                                                          2.     NANA has a legally protectable interest related to the Ambler
                                                                                 Road Project.

                                                                    Intervention as of right requires the movant to have an interest that is (1)

                                                            “protectable under some law” and (2) related to the claims in the suit. 77 But to make this
             510 L Street, Suite 500, Anchorage, AK 99501




                                                            showing, “no specific legal or equitable interest need be established.” 78
               Main (907) 277-1900 Fax (907) 277-1920




                                                                    NANA has several such interests. First, it owns and manages land over which part
STOEL RIVES LLP




                                                            of the proposed road may run. It has multifaceted interests as an indigenous landowner that

                                                            it needs to protect. 79 Second, it has a duty to promote the economic and social and personal

                                                            well-being of its shareholders. Thus, NANA has an interest in preserving the historic and

                                                            culturally significant character of the land while also ensuring the future economic success

                                                            of the Iñupiat people. 80 Third, NANA has a duty to protect the option to pursue


                                                            76
                                                               See Nw. Forest Res. Council v. Glickman, 82 F.3d 825, 837 (9th Cir. 1996) (“[The]
                                                            motion to intervene does not appear to have prejudiced either party in the lawsuit, since
                                                            the motion was filed before the district court had made any substantive rulings.”).
                                                            77
                                                               Id. (internal quotation marks and citation omitted).
                                                            78
                                                               Id. (internal quotation marks and citation omitted); see, e.g., Citizens for Balanced Use
                                                            v. Mont. Wilderness Ass’n, 647 F.3d 893, 897 (9th Cir. 2011) (finding that conservation
                                                            groups met this requirement based on their “interest in conserving and enjoying the
                                                            wilderness character” of a section of a national forest).
                                                            79
                                                               See Monet Decl. ¶ 2.
                                                            80
                                                               Id. at ¶ 3.
                                                            Northern Alaska Environmental Center, et al. v. Haaland, et al.
                                                            Case No. 3:20-cv-00187-SLG                    18


                                                                    Case 3:20-cv-00187-SLG Document 54 Filed 05/18/21 Page 18 of 22
                                                            development of the Ambler Mining District. To do so, it must protect access to the area,

                                                            which access is implicated by the Ambler Road Project. 81 Fourth, NANA has a deep and

                                                            abiding interest in preserving its shareholders’ ability to continue subsistence practices on

                                                            its land. 82 These interests are at the core of NANA’s existence.

                                                                           3.     NANA’s interest may be impaired by the disposition of the
                                                                                  action.

                                                                   NANA’s interests could be impaired by the disposition of the action if the Court

                                                            were to enter a ruling that limited access. The mineral resources at issue are substantial,
             510 L Street, Suite 500, Anchorage, AK 99501




                                                            and their development is potentially very significant to NANA’s economic future. Any
               Main (907) 277-1900 Fax (907) 277-1920




                                                            ruling that limited access to those resources, as part of ruling on the agency approvals for
STOEL RIVES LLP




                                                            the proposed road in question, could be very harmful to NANA. Likewise, NANA’s

                                                            interest in protecting subsistence and serving its land-management mission might be

                                                            harmed by any disposition, including a possible settlement, that does not appropriately take

                                                            these interests into account. 83

                                                                           4.     NANA’s interests are not adequately represented by existing
                                                                                  parties.

                                                                   A movant must meet the “minimal” burden of showing that existing parties might

                                                            not adequately represent its interests. 84 In assessing this burden, courts consider whether a




                                                            81
                                                               Id. at ¶ 8.
                                                            82
                                                               Id. at ¶ 2.
                                                            83
                                                               Id. at ¶ 9.
                                                            84
                                                               Southwest Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 822–23 (9th Cir. 2001).
                                                            Northern Alaska Environmental Center, et al. v. Haaland, et al.
                                                            Case No. 3:20-cv-00187-SLG                   19


                                                                    Case 3:20-cv-00187-SLG Document 54 Filed 05/18/21 Page 19 of 22
                                                            current party will “undoubtedly” make all of the movant’s arguments and whether the

                                                            intervenor would “add some necessary element to the proceedings” that the parties would

                                                            not. 85 To prevail, a movant “need only show that representation of its interests by existing

                                                            parties ‘may be’ inadequate. In assessing the adequacy of representation, the focus should

                                                            be on the ‘subject of the action,’ not just the particular issues before the court at the time

                                                            of the motion.” 86

                                                                   NANA meets this low bar. No current party has the same set of interests that NANA

                                                            has. Specifically, NANA owns and manages land over which part of the western portion
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            of the proposed Ambler Road may run. 87 And it has a unique interest in balancing the
STOEL RIVES LLP




                                                            economic development of the NANA Region with the preservation of the historic,

                                                            culturally important character of its lands, as well as the ability of its Iñupiat inhabitants to

                                                            continue subsistence practices there. 88 None of the Federal Defendants, the State of

                                                            Alaska, AIDEA, nor Ambler Metals has the same specific, permanent interests in the

                                                            development of NANA’s lands and the protection of its shareholders’ subsistence and

                                                            culture. As such, NANA has met its burden to show that its interests may not be adequately

                                                            represented by current parties.




                                                            85
                                                               Blake v. Pallan, 554 F.2d 947, 954–55 (9th Cir. 1977).
                                                            86
                                                               Berg, 268 F.3d at 823 (citations omitted).
                                                            87
                                                               Cravalho Decl. ¶ 11.
                                                            88
                                                               See Monet Decl. ¶ 2.
                                                            Northern Alaska Environmental Center, et al. v. Haaland, et al.
                                                            Case No. 3:20-cv-00187-SLG                    20


                                                                    Case 3:20-cv-00187-SLG Document 54 Filed 05/18/21 Page 20 of 22
                                                                   B.     Alternatively, NANA should be permitted to intervene under Rule
                                                                          24(b).

                                                                   The Court may also permit NANA to intervene if it finds that NANA’s motion is

                                                            timely and its defense or claim “shares with the main action a common issue of law or

                                                            fact.” 89 Unlike intervention as of right under Rule 24(a), permissive intervention under

                                                            Rule 24(b) does not require that NANA’s interests are inadequately represented by the

                                                            current parties. NANA may be permitted to intervene because (1) its motion is timely, as

                                                            discussed above; and (2) its interests are at the core of this action. While NANA’s interests
             510 L Street, Suite 500, Anchorage, AK 99501




                                                            are distinct, the core questions to be resolved are the same: whether the federal agencies’
               Main (907) 277-1900 Fax (907) 277-1920




                                                            actions were unlawful, and whether the Ambler Road project should be enjoined. 90 For
STOEL RIVES LLP




                                                            these reasons, NANA also meets the criteria for intervention under Rule 24(b).

                                                            V.     CONCLUSION

                                                                   For the foregoing reasons, NANA’s motion to intervene should be granted as a

                                                            matter of right under Rule 24(a). Alternatively, the Court should permit NANA’s

                                                            intervention under Rule 24(b).




                                                            89
                                                              Fed. R. Civ. P. 24(b)(1)(B).
                                                            90
                                                              See, e.g., Eyak Pres. Council v. U.S. Forest Serv., No. A03-180CV (JWS), 2003 WL
                                                            24085349, at *2 (D. Alaska Dec. 9, 2003) (finding that a movant’s proposed defense of a
                                                            federal agency’s decision against a NEPA claim meets this criterion).
                                                            Northern Alaska Environmental Center, et al. v. Haaland, et al.
                                                            Case No. 3:20-cv-00187-SLG                  21


                                                                   Case 3:20-cv-00187-SLG Document 54 Filed 05/18/21 Page 21 of 22
                                                             DATED: May 18, 2021                      STOEL RIVES LLP


                                                                                                      By:/s/ James E. Torgerson
                                                                                                         James E. Torgerson (Bar No. 8509120)
                                                                                                         Beth S. Ginsberg (Pro Hac Vice Pending)
                                                                                                         James C. Feldman (Bar No. 1702003)
                                                                                                         Connor R. Smith (Bar No. 1905046)

                                                                                                      Attorneys for Proposed Intervenor-Defendant
                                                                                                      NANA Regional Corporation, Inc.
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                                                         CERTIFICATE OF SERVICE

                                                                  I hereby certify that on May 18 , 2021, I filed a true and correct copy of the foregoing
STOEL RIVES LLP




                                                            document with the Clerk of the Court for the United States District Court, District of
                                                            Alaska, by using the CM/ECF system. Participants in this Case No. 3:20-cv-00187-SLG,
                                                            who are registered CM/ECF users, will be served by the CM/ECF system.

                                                            /s/ James E. Torgerson
                                                            James E. Torgerson




                                                            Northern Alaska Environmental Center, et al. v. Haaland, et al.
                                                            Case No. 3:20-cv-00187-SLG               22


                                                                    Case 3:20-cv-00187-SLG Document 54 Filed 05/18/21 Page 22 of 22
